Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded that the information disclosure statement filed 07/15/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 09/13/2022, with respect to the rejections under U.S.C. 112(a) and 112(b) have been fully considered and are persuasive.  The rejections under U.S.C. 112(a) and 112(b) have been withdrawn. However, the recitation of a user performing steps in the device claims of Claims 13-20 raise issues under U.S.C. 101, as claiming a human performing the action is not patent eligible subject matter. This also raises new issues under 112(b) for citing a product and a process in the same claim, as a device claim should not have method steps claimed. Therefore, rejections under U.S.C. 101 for Claims 13-20 have been added. 
Applicant's arguments filed 09/13/2022 regarding the 102 and 103 rejections to Claims 1-20 have been fully considered but they are not persuasive. Examiner’s comments will be made in the order presented by the Applicant in the Arguments/Remarks section. Examiner further notes that the Applicant’s assertion that until evidence is presented otherwise, Applicants will be held to the priority date, and any published information from before that date (except those within the various 1 year exceptions, if applicable) is eligible to be used as prior art against this Application. The current record does not provide an elucidation as to how it is well-known that the Applicants have worked towards the improvement of ridge preservation systems and methods from the time period specified by the Applicant. 
Regarding Claim 1, Applicant argues that Sanjabi’s device does not denature or vaporize granulomatous tissue, which the Examiner disagrees with. The current Independent Claims merely state that this is done by irradiating the socket with an Nd:YAG. As no structural difference has been specified as necessary to denature and vaporize the granulomatous, Sanjabi’s device meets this claim limitation as it is merely an inherent effect of performing the steps of the Claim. Where a reference discloses the terms of the recited steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993). Applicant further argues that as Sanjabi describes the graft material as “a powder form” that it therefore does not meet the newly amended limitation “with a piece of graft material cut to fill the socket”, which the Examiner disagrees with. The Applicant later in the arguments correctly identifies that the particulate used is the Puros Cancellous Particulate Allograft (see https://www.zimvie.com/en/dental/regenerative-products/puros-cancellous-particulate-allograft.html#Overview). The 2018 brochure (https://www.zimvie.com/content/dam/zimvie-corporate/en/dental-products-and-solutions/biomaterials/puros-products/zb0017/zb0017_rev_b_puros_cancellous_particulate_allograft_final_secured.pdf) describing this product clearly lists that this particulate come in many sizes, inherently meaning that these are cut to different sizes, all of which fit to fill the socket. For these reasons, Examiner is maintaining the initial rejection against Claim 1, but is modifying it to meet the new Claim language. 
Regarding Claim 7, Applicant argues that the Puros Cancellous Particulate Allograft is not spongious or slow resorbing, which the Examiner disagrees with. Referring back to the Brochure, on the first page in the second bubble the grafting material is described as “porous”, which the Examiner asserts meets the “spongious” portion of the claim limitation. The grafting material is also described in the Resources video on the front page of the website as “gradually” being replaced (50-52 seconds, which the Examiner asserts meets the broad definition of “slowly resorbed”.  For these reasons the Examiner is maintaining the rejection to Claim 7. 
Regarding Claim 8, Applicant argues that Sanjabi’s video does not show the appropriate placement of the bone graft material as it is not “midway in the alveolus from the depth of the alveolar process to the crestal bone”, which Examiner disagrees with. Applicant’s assertation is given no weight without evidence being provided, as the Applicant’s does not provide argument/discussion outside of stating it does not appear to be placed in the correct way. The examiner stands by the original interpretation of the video, and is maintaining the rejection to Claim 8.
Regarding Claim 9, Applicant attests that photobiomodulation is not being used in the Sanjabi technique because Sanjabi does not explicitly mention photobiomodulation, and that Sanjabi’s video shows smoke indicative of laser heating, which is not included in photobiomodulation, which the Examiner disagrees with. Photobiomodulation may not include heating the tissue, but it does not require that no heating occurred. Sanjabi also discusses from 6:25 onward of the interaction between the chromophore of hemoglobin and the laser to stop the bleeding, which is a form of photobiomodulation. For these reasons the Examiner is maintaining the rejection to Claim 9.
Regarding Claim 10, no specific arguments were presented against the specific language of Claim 10, so the Examiner is maintaining the rejection, as they have maintained the rejections of all ascending claims.
Regarding Claim 11, the Applicant makes the same arguments as in Claim 1 as to why the bone graft material in Sanjabi does not meet the claim limitation. They further that the Examiner’s position of inherency that the material had to be cut to size at some point to fit the socket was irrelevant and hindsight bias. As the Examiner provided in the arguments to Claim 1, the Examiner has provided evidence to the contrary, and further points out that there are many, many powdered substances that start as larger components and are cut down to size (for example, sugar being cut down to powdered sugar), so the assertion that being a powder means it cannot have been cut to size is incorrect. For these reasons the Examiner is maintaining the rejection to Claim 11.
Regarding Claim 12, Applicant argues that the socket is not allowed to entirely fill with blood before irradiation and therefore does not meet the claim limitation, which the Examiner disagrees with. Even if the video of Sanjabi does not show the socket completely filling with blood, which the Examiner does not concede, the claim does not require the socket to fill to the brim with blood before irradiation, merely that blood “pervades” the space (from the Oxford language definition of “fill”). The socket clearly is pervaded by blood as shown in the video and if not completely filled, is filled substantially. The Examiner is maintaining the rejection to Claim 12.
Regarding Claim 13, no new arguments are presented outside of the ones already discussed in Claim 1. However, there is a major difference in claim interpretation between device and method claims. As mentioned above, the addition of user-implemented method steps in a device claim renders the Claim both indefinite and claims ineligible subject matter. As the user-implemented actions do not change the structural basis of the Claims, they are not given patentable weight. As currently written, the only limitations with patentable weight are the laser and a generic controller. For these reasons, the Examiner is maintaining the rejection to Claim 13.
Regarding Claims 2 and 14, Applicant argues that Examiner did not set forth a reasonable case of obviousness in regards to using an elevator vs a periotome, which the Examiner disagrees with. The Applicant states that one of ordinary skill (in this case, a dental professional) would be aware of the differences between needing to atraumatically extract a tooth with either a periotome or an elevator, as they are used for different types of atraumatic extractions and one of ordinary skill would be apprised of that fact, which was exactly the Examiner’s point. Both devices/method are using LARIP, both of which have the goal of atraumatically extracting a tooth, and therefore it would be obvious for one of ordinary skill to use a periotome over an elevator to complete this portion of the method, or vice versa. Claim 14 causes further issues, as Claim 14 is merely a device claim, and in a device claim you cannot claim the actions of a human being, as it violates U.S.C. 101. This is further a case of a product and process claim, i.e. a device claim that claims a method step, which leads to a further rejection under 112(b). For these reasons the Examiner is maintaining the original rejection and newly rejecting the Claim under 112(b) and 101. 
Regarding Claim 15, the amended subject matter of the user performing the removal with the curette creates the same issues with product and process and claiming human behavior. The Examiner will not be applying art in this instance, as the level of uncertainty as to how a device claim can perform this method step leads to a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, and thus it would not be proper to reject such a claim on the basis of prior art (see MPEP 2173.06).
Regarding Claims 3 and 16, the Applicant asserts a two pronged argument. The first is that the MVP-7 from 2015 is different from the MVP-7 of today, and therefore cannot be compared, which the Examiner disagrees with. It is well within the right of the Examiner to compare the two devices when none of the apparent differences are present in the Claims, i.e. as it stands the ranges currently overlap, and therefore can be used in a 103 against the current version. The second part of the argument is that the overlapping ranges due not provide an obviousness because the ranges are merely an operating range, not suggested for an individual procedure, which the Examiner disagrees with. The identification that these are known operating parameters supports the Examiners position. It would be obvious to one of ordinary skill to tinker within that larger range and come to the conclusion that a slightly smaller range totally encompassed by the original range is more suitable for a particular treatment, i.e. the known LARIP treatment performed by the original MVP-7. Further, to rebut the original rejection of overlapping ranges, the Applicant is required to show that “(1) [t]hat the prior art taught away from the claimed invention...or (2) that there are new and unexpected results relative to the prior art” (see MPEP 2144.05(III)). Until this is set forth, the Examiner is maintaining the rejections to Claims 3 and 16.
Regarding Claims 4-6 and 17-19, the same arguments and Examiner’s response set forth in the rejections to Claims 3 and 16 apply here, the rejections are being maintained for the same reasons. 
Regarding Claim 20, while Claim 20 is substantially similar to Claim 8 (including the arguments made by Applicant and the rationale for maintaining the rejection made by the Examiner), there is a difference in Claim interpretation between the device claim of Claim 20 and the method claim of Claim 8. In terms of a device claim, the material worked upon does not provide a limitation to the apparatus Claim, i.e. a person can place the specific bone graft material anywhere they like, as it doesn’t change anything structurally about the device claimed by Applicant (see MPEP 2115). Between this interpretation and the issues created with attempting to claim the actions of human users in a device claim, the only actually claimed elements containing any patentable weight are a laser and a generic controller. For these reasons, the rejection to Claim 20 is maintained.  

Claim Objections
Claims 17-19 are objected to because of the following informalities:  
	Regarding Claims 17-19, Examiner points out that for a device claim the laser device itself should be claimed, not merely the laser. The Examiner also recommends the addition of functional language such as “configured to”, “adapted to”, etc., to further define the device and make it clear that this is not a method step.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 13-15, the recitation of a user performing method steps in a device claim renders the claims indefinite, as these claims are product and process of using claims (see MPEP 2173.05(p). It is unclear what structurally causes the device itself to be able to perform these steps outside of the intended use manner they are presented in. It also makes it unclear as to when infringement would occur. Any user-performed step in a device claim must be considered intended use, and is given negligible patentable weight. Therefore, all that is required of the Claims is a laser and a controller. For these reasons, Claims 13-15 are rejected under U.S.C. 112(b).
Claims 16-20 are rejected based on their dependency to Claims 13-15.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 13-15 of the claimed invention are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they claim a human being in a device claim, as the steps specifically recites a user performing the steps 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the YouTube video from Amir Sanjabi DDS cited on the IDS dated 1/13/2021, hereinafter Sanjabi.
Regarding Claim 1, Sanjabi teaches a laser-assisted ridge preservation method (title) using a free-running (FR) pulsed neodymium yttrium aluminum garnet (Nd:YAG) laser device (timestamp 3:25 states the device used is and Nd:YAG Periolase), the method comprising: photothermally denaturing and vaporizing encapsulated granulomatous tissue with the laser device on all sides of a socket of an extracted tooth (timestamp 3:20, method effect); irradiating the socket with the laser device to form a thrombus (timestamp 3:20-4:00); and with a piece of graft material cut to fill the socket, placing bone graft material into the thrombus (timestamp 4:00-5:35, Brochure of the used graft material https://www.zimvie.com/content/dam/zimvie-corporate/en/dental-products-and-solutions/biomaterials/puros-products/zb0017/zb0017_rev_b_puros_cancellous_particulate_allograft_final_secured.pdf shows that there are various sizes of the graft material, and therefore is cut to size).

Regarding Claim 7, Sanjabi teaches the method of Claim 1, wherein the bone graft material is a spongious bone substitute which has slow resorption by host tissues (See video description, which states that the bone graft material used is Puros Bone Graft, a spongious and slow resorbing graft material). 

Regarding Claim 8, Sanjabi teaches the method of Claim 7, wherein the bone graft material is finallyplaced into the thrombus midway in the alveolus from the depth of the alveolar process to the crestal bone such that the graft is submerged and completely contained with the blood thrombus (timestamp 4:00 to 5:35 shows the material being placed into the middle of the alveolar pocket until completely contained in the blood thrombus).

Regarding Claim 9, Sanjabi teaches the method of Claim 8, wherein photobiomodulation is used to accelerate wound healing after placement of the bone graft material (timestap 6:00 shows “homeostasis” setting being used to photobiomodulate after the placement of the bone graft material).

Regarding Claim 10, Sanjabi teaches the method of Claim 9, wherein after the bone graft material is placed, the bone graft material is condensed with a packer (timestamp 5:35).

Regarding Claim 11, Sanjabi teaches the method of Claim 1, wherein the bone graft material is cut to size to fill the socket (the Examiner is taking the position that, as the graft material fits inside the socket, it was inherently cut to size), placed in the socket, and condensed with a packer (timestamp 5:35).

Regarding Claim 12, Sanjabi teaches the method of Claim 1, wherein the socket is allowed to fill with blood before irradiating (timestamp 3:20 showing the socket fill entirely with blood before the irradiation).

Regarding Claim 13, Sanjabi teaches a device for performing a laser assisted ridge preservation method, comprising: a laser device; and a controller for controlling the laser device (timestamp 3:25 states the device is an ND:Yag Periolase); wherein the controller executes process steps stored in a memory as a user of 1) photothermally denatures and vaporizies encapsulated granulomatous tissue with the laser device on all sides of a socket of an extracted tooth (timestamp 3:20, Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)); irradiates the socket with the laser device to form a thrombus (timestamp 3:20-4:00); and prepares to place bone graft material into the thrombus (timestamp 4:00-5:35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video from Amir Sanjabi DDS cited on the IDS dated 1/13/2021, hereinafter Sanjabi, in view of Sharma et al, hereinafter Sharma. 
Regarding Claims 2 and 14, Sanjabi teaches wherein the tooth is extracted atraumatically along a root surface and through a periodontal ligament (timestamp 3:20). Sanjabi does not teach wherein the user extracts a tooth with a periotome. However, Sanjabi does teach tooth extraction using an elevator (timestamp 3:20).
However, in the art of dental extraction tools, Sharma teaches that periotomes and elevators can be used based on the need of the tooth (see “Materials/Methods”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanjabi by Sharma, i.e. by using a periotome instead of an elevator, as it is within the skill of one of ordinary skill in the art to decide the appropriate tool to use for tooth extraction for a particular surgery. 

Regarding Claim 15, Sanjabi modified by Sharma makes obvious the device of Claim 14. Sanjabi further teaches wherein the user with a curette or FR Nd:YAG laser is used to remove encapsulated granulomas from the socket that are greater than 1 cm2 in size (As set forth in the rejection above, the removal of the encapsulated granulomas from the socket are an inherent method effect. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).). 

Claims 3-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amir Sanjabi DDS cited on the IDS dated 1/13/2021, hereinafter Sanjabi, in view of Sharma et al, hereinafter Sharma, further in view of U.S. Patent Publication 20170215989 awarded to Gregg et al, hereinafter Gregg.
Regarding Claims 3 and 16, Sharma in view of Sanjabi makes obvious the method/device of Claims 2 and 13. Sharma does not teach wherein the laser irradiates with an output power from the FR Nd:YAG laser device within 3 to 4 Watts.
However, in the art of laser dentistry, Gregg teaches the usage of a Periolase MVP-7 for dental surgery (abstract), which is the intended device used for this procedure, as stated by the Applicant in the Applicant’s Specification (Para. 0033). Gregg further teaches that the device can be used between 2.4-6 Watts (Para. 0292), and that the device is capable of performing many soft tissue dental procedures (Para. 0047). Further, the device’s website lists LARiP as a known procedure for the device to perform (https://www.lanap.com/laser-dentistry/vaps/).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sanjabi modified by Sharma by Gregg, i.e. by running the device of Sanjabi at 3-4 Watts, as since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05), and that the device used is intended to be used in a LARiP procedure.  

Regarding Claim 4 and 17, Sanjabi in view of Sharma and Gregg makes obvious the method/device of Claims 3 and 16. Sanjabi does not teach laser irradiates with a pulse duration from the FR Nd:YAG laser device of 650 microseconds.
However, in the art of laser dentistry, Gregg teaches the usage of a Periolase MVP-7 for dental surgery (abstract), which is the intended device used for this procedure, as stated by the Applicant in the Applicant’s Specification (Para. 0033). Gregg further teaches that the device can be used between 100-650 microseconds (Para. 0292), and that the device is capable of performing many soft tissue dental procedures (Para. 0047). Further, the device’s website lists LARiP as a known procedure for the device to perform (https://www.lanap.com/laser-dentistry/vaps/).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sanjabi modified by Sharma by Gregg, i.e. by running the device of Sanjabi at 650 microseconds, as since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05), and as the procedure and device are well known in the art and it is within the skill of an artisan to optimize values for a procedure.

Regarding Claims 5 and 18, Sanjabi in view of Sharma and Gregg makes obvious the method/device of Claims 4 and 17. Sanjabi does not teach wherein laser irradiates with a repetition rate from the FR ND:YAG laser device of 20 Hz.
However, in the art of laser dentistry, Gregg teaches the usage of a Periolase MVP-7 for dental surgery (abstract), which is the intended device used for this procedure, as stated by the Applicant in the Applicant’s Specification (Para. 0033). Gregg further teaches that the device can be used between 10-30 Hz (Para. 0292), and that the device is capable of performing many soft tissue dental procedures (Para. 0047). Further, the device’s website lists LARiP as a known procedure for the device to perform (https://www.lanap.com/laser-dentistry/vaps/).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sanjabi modified by Sharma by Gregg, i.e. by running the device of Sanjabi at 10-30 Hz, as the procedure and device are well known in the art and it is within the skill of an artisan to optimize values for a procedure. 

Regarding Claims 6 and 19, Sanjabi in view of Sharma and Gregg makes obvious the device/method of Claims 5 and 18. Sanjabi does not teach wherein laser irradiates with total energy output from the FR Nd:YAG laser device within 100 to 200 Joules for a bicuspid tooth, and 300 to 600 Joules for a molar tooth.
However, in the art of laser dentistry, Gregg teaches the usage of a Periolase MVP-7 for dental surgery (abstract), which is the intended device used for this procedure, as stated by the Applicant in the Applicant’s Specification (Para. 0033). Gregg further teaches that the device can be used between 100-650 microseconds (Para. 0292), and that the device is capable of performing many soft tissue dental procedures (Para. 0047). Further, the device’s website lists LARiP as a known procedure for the device to perform (https://www.lanap.com/laser-dentistry/vaps/).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sanjabi modified by Sharma by Gregg, i.e. by running the device of Sanjabi at 650 microseconds, as since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05), as the procedure and device are well known in the art and it is within the skill of an artisan to optimize values for a procedure.

Regarding Claim 20, Sanjabi in view of Sharma and Gregg makes obvious the method of Claim 19, wherein the bone graft material is a spongious bone substitute which has slow resorption by host tissues (See video description, which states that the bone graft material used is Puros Bone Graft, a spongious and slow resorbing graft material)and and wherein the bone graft material final location is the thrombus midway in the alveolus from the depth of the alveolar process to the crestal bone such that the graft is submerged and completely contained with the blood thrombus (timestamp 4:00 to 5:35 shows the material being placed into the middle of the alveolar pocket until completely contained in the blood thrombus). 
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792